Citation Nr: 0900483	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO. 05-25 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1. Entitlement to service connection for hearing loss 
disability.

2. Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from July 1999 to January 
2003.

In November 2007, the veteran had a hearing at the RO before 
the Veterans Law Judge whose signature appears at the end of 
this decision.

In January 2008, the Board of Veterans' Appeals (Board) 
remanded the case for further development. Following the 
requested development, the VA Appeals Management Center (AMC) 
in Washington, D.C. confirmed and continued the RO's denial 
of entitlement to service connection for hearing loss 
disability and for headaches. Thereafter, the case was 
returned to the Board for further appellate action.


FINDINGS OF FACT

1. The veteran does not have current hearing loss disability 
in either ear under VA standards.

2. The preponderance of the competent evidence of record 
shows that the veteran's chronic headache disability was 
first manifested after service and is unrelated to service.




CONCLUSIONS OF LAW

1. The claimed hearing loss disability is not the result of 
disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2008) ; 
38 C.F.R. §§ 3.159, 3.303, 3.385 (2008).

2. Headaches are not the result of disease or injury incurred 
in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 and Supp. 2008) ; 38 C.F.R. §§ 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of entitlement to service connection for hearing loss 
disability and for headaches. 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159. After reviewing the record, the Board 
finds that VA has met that duty.

The RO received the veteran's claims for service connection 
in March 2004, and there is no issue as to providing an 
appropriate application form or completeness of the 
application. Following the receipt of that application, VA 
notified the veteran of the information and evidence 
necessary to substantiate and complete the claim, including 
the evidence to be provided by the veteran, and notice of the 
evidence VA would attempt to obtain. VA also notified the 
veteran of the manner in which it determined disability 
ratings and effective dates, should service connection be 
granted. 

After sending the veteran the appropriate notice, VA 
fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate her 
claims. Evidence received in support of the veteran's claim 
includes her service medical records; records reflecting her 
treatment by VA from April 2003 through February 2004; 
reports of VA examinations, performed in 2005 and 2008; and 
the transcript of her November 2007 hearing before the 
undersigned Veterans Law Judge. 

In sum, the veteran has been afforded a meaningful 
opportunity to participate in the development of her appeal. 
She has not identified any outstanding information or 
evidence to submit in support of her appeal. Moreover, there 
is no evidence of any VA error in notifying or assisting the 
veteran that results in prejudice to the veteran or that 
otherwise affects the fairness of this adjudication. 
Accordingly, the Board will proceed to the merits of the 
appeal.


Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 
38 U.S.C.A. § 1110. 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. When the disease identity is established, there is 
no requirement of evidentiary showing of continuity. 
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. Id. 

Hearing Loss Disability

The veteran contends that her hearing loss disability is 
primarily the result of her exposure to jet engine noise, 
during more than three years of service aboard an aircraft 
carrier. Therefore, she maintains that service connection is 
warranted. 

After carefully considering the veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim. Accordingly, service connection hearing loss 
disability is not warranted, and the appeal will be denied.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 
However, the failure to meet those criteria at the time of a 
veteran's separation from active service is not necessarily a 
bar to service connection for hearing loss disability. A 
veteran may, nevertheless. establish service connection for a 
current hearing loss disability by submitting evidence that 
the current disability is related to service. 38 C.F.R. 
§ 3.303(d); see, e.g., Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993).

During her January 1999 service entrance examination, the 
veteran demonstrated a puretone threshold of 30 decibels at 
2000 hertz in her left ear. Otherwise, the puretone 
thresholds were 20 decibels or less at the applicable hertz 
levels. Such findings were compatible with normal hearing for 
VA purposes, and the examiner assigned a numerical 
designation of 1 under H on the veteran's physical profile, 
i.e., PULHES (PULHES is the six categories into which a 
physical profile is divided. The P stands for physical 
capacity or stamina; the U for upper extremities; the L for 
lower extremities; the H for hearing and ear; the E for eyes; 
and the S stands for psychiatric). Then, as now, the number 1 
indicated that an individual possessed a high level of 
medical fitness and, consequently, was medically fit for any 
military assignment. Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992). 

During service in February 2002, audiometric testing revealed 
a significant puretone threshold shift from -5 decibels to 15 
decibels at 4000 hertz in her right ear. However, her 
puretone thresholds remained at 25 or below in all of the 
applicable frequencies. 

At the time of her service separation examination early in 
2003, the veteran again demonstrated significant puretone 
threshold shifts at 1000, 3000, and 4000 hertz in her left 
ear and at 2000 and 4000 hertz in her right ear. Although the 
pure tone thresholds were all 20 or below in the right ear, 
there was evidence of hearing loss disability in the left 
ear, including a puretone threshold of 40 decibels at 1000 
hertz. Nevertheless, the examiner was unable to tell whether 
such evidence represented permanent or temporary hearing loss 
disability and recommended that the veteran follow up with VA 
after service. 

During the first year after her discharge from service, the 
veteran continued to report decreased hearing acuity, worse 
on the right than the left. Therefore, she underwent VA 
audiometric examinations in April 2005 and July 2008. On each 
occasion, she demonstrated no worse than a pure tone 
threshold of 25 at any of the applicable frequencies. 
Moreover, speech audiometry revealed at least 94 percent word 
recognition in each ear. Such findings were compatible with 
normal hearing under VA standards, a conclusion supported by 
the July 2008 examiner. Moreover, following the examination 
and a review of the veteran's claims file, the examiner found 
that the abnormal results reported at the time of the 
veteran's separation from service were either erroneous or 
associated with a transient hearing loss only.

The only reports to the contrary come from the veteran. As a 
layperson, she is qualified to report on matters which are 
capable of lay observation, e.g., a perceived decrease in 
hearing acuity. However, she is not qualified to render 
opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability or the 
interpretation of medical tests or studies. 38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). Therefore, without more, her opinion cannot be 
considered competent evidence of service connection. 

Because the preponderance of the competent evidence of record 
shows that the veteran does not have current hearing loss 
disability under VA standards, she cannot meet the criteria 
for service connection. Accordingly, service connection for 
hearing loss disability is not warranted, and that portion of 
the appeal is denied.

Headaches

The veteran contends that her headaches were first manifested 
in service and that they are due, at least in part, to a head 
injury sustained when she fell down a ladder. Therefore, she 
maintains that service connection for headaches is warranted. 

Again, after carefully considering the veteran's claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim. Accordingly, service connection headaches is not 
warranted, and the appeal will be denied.

The report of the veteran's service entrance examination is 
negative for any complaints or clinical findings of 
headaches. 

During service in April 2000, the veteran was treated for 
tension headaches. Although she maintains that such headaches 
were due, at least in part, to a head injury sustained during 
a fall down a shipboard ladder, such an accident did not 
occur until several months later, December 2000. Moreover, at 
the time of the accident, she did not complain of any 
associated head injury. In fact, she did complain of 
headaches, again, until November 2001. However, such 
headaches were associated with sinusitis rather than a 
chronic headache disorder. Indeed, there were no further 
complaints or clinical findings of headaches until the 
veteran submitted her claim for service connection in March 
2004. 

In May 2005 and August 2008, the veteran was examined by VA 
to determine the nature and etiology of any headache disorder 
found to be present. While the presence of migraine headaches 
was confirmed, the preponderance of the evidence showed that 
those headaches were unrelated to service. In this regard, 
the most recent VA examiner stated that he was unable to 
document the presence of chronic headaches in service or the 
presence of the veteran's claimed head injury in service. 
However, he noted that even if the veteran had sustained a 
head injury in service, her description revealed that the 
injury was so mild as to be insufficient to cause headaches 
for the rest of her life. In fact, after reviewing the claims 
file, the VA examiner found that the veteran's headaches were 
precipitated by workplace stress. Therefore, he concluded 
that based on the available data, he was unable to find a 
nexus to service. 

As above, the only reports to the contrary come from the 
veteran. However, it must be emphasized that she is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability. 38 
C.F.R. § 3.159(a); Espiritu.

Because the preponderance of the competent evidence of record 
shows that the veteran's headache disorder is unrelated to 
service, she cannot meet the criteria for service connection. 
Therefore, service connection for headaches is not warranted, 
and that portion of the appeal must also be denied.


ORDER

Entitlement to service connection for hearing loss disability 
is denied.

Entitlement to service connection for headaches is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


